Metcalf, J.
1. Whether Shurtleff’s first name, as written in the indictment, was David or Daniel, was a question for the court, to be decided upon inspection of the writing. Commonwealth v. Davis, 10 Gray,
*3782. The building in which the goods were stolen being a place sept and used for the sale of goods, was rightly denominated a shop in the indictment, conformably to the definition of the word “ shop,” by lexicographers generally, as well as by Williams and Tomlins in their law dictionaries. Besides ; no statute has prescribed a punishment for larceny in a store. That word is not found in our statutes. Hence the fact that the owner, in testifying, termed the building a store, was unimportant. Whatever name he might give to the building, it was nevertheless a shop.
3. The court rightly permitted Shurtleff to testify that goods not described in the indictment were taken at the same time when those therein described were taken, and that they were found in the defendant’s possession, with those described in the indictment. “ Where several felonies are connected together,” says Bayley, J., “ and form part of one entire transaction, then the one is evidence to show the character of the other.” The King v. Ellis, 6 B. & C. 147, 148, and 9 D. & R. 178. See also 1 Phil. Ev. (4th Amer. ed.) 767; Archb. Crim. Pl. (10th ed.) 109. And it is no legal ground of exception, that the jury were allowed to take into their room, with the goods alleged to have been stolen, the goods that were taken at the same time.
4. The jury were correctly instructed, that if they were satisfied by all the evidence, and by inspection of the goods alleged to be stolen, that they were of any value, the allegation of value in the indictment was sustained. Proof of the alleged value was not necessary. It was sufficient for conviction, that the property alleged to be stolen should be shown to be of some value, at least to the owner, if to no one else—things of no value not being the subject of larceny. 2 Deac. Crim. Law 788, 3 Greenl. Ev. § 153. Exceptions overruled